This is a companion case to No. 17475, the State of Oklahoma on relation of the Commissioners of the Land Office of said State v. Leo C. Wilson et al., in which the opinion of this court, affirming the judgment of the trial court, was filed on the 5th day of April, 1927, 124 Okla. 236, 254 P. 968.
The parties have filed a stipulation that the questions of law and fact involved in this cause and the assignments of error are the same as in case No. 17475 and that the decision in that case shall control this appeal.
The judgment of the trial court is, therefore, affirmed.
BRANSON, C. J., and PHELPS, LESTER, HUNT, CLARK, and RILEY, JJ., concur.